RELEASE AGREEMENT

THIS AGREEMENT (the “Agreement”), dated as of the 29th day of June, 2012, is
entered into by and among Brightpoint, Inc., an Indiana corporation
(“Brightpoint”); Brightpoint Latin America, Inc., an Indiana corporation
(“Brightpoint Shareholder”); Brightpoint International Ltd., a Delaware
corporation (“Brightpoint International”); CVCI Intcomex Investment LP, a
Delaware limited liability partnership formerly known as Intcomex Bond Purchase
LP (the “CVC Shareholder”); Michael Shalom, a citizen of the United States;
Anthony Shalom, a citizen of the United States; Isaac Shalom, a citizen of the
United States; Shalom Holdings 1, LLLP, a Florida limited liability limited
partnership (“Shalom 1 LLLP”); Shalom Holdings 3, LLLP, a Florida limited
liability limited partnership (“Shalom 3 LLLP,” and together with Michael
Shalom, Anthony Shalom, Isaac Shalom and Shalom 1 LLLP, the “Shalom
Shareholders”); the Additional Shareholders (as hereinafter defined); Intcomex,
Inc., a Delaware corporation (the “Company”); Intcomex Colombia LTDA., a
limitada organized in Colombia (“Intcomex Colombia”); and Intcomex de Guatemala,
S.A., a sociedad anónima organized in Guatemala (“lntcomex Guatemala”).
Brightpoint, Brightpoint Shareholder, Brightpoint International, the Company,
lntcomex Colombia and Intcomex Guatemala are collectively referred to herein as
the “PA Parties”; the Company, the CVC Shareholder, Brightpoint Shareholder, the
Shalom Shareholders and the Additional Shareholders are collectively referred to
herein as the “SA Parties”; and all parties hereto are collectively referred to
herein as the “Parties,” each a “Party.”

RECITALS

WHEREAS, the PA Parties are parties to that certain Purchase Agreement dated as
of March 16, 2011, as amended by the First Amendment to Purchase Agreement on
June 19, 2011, the Second Amendment to Purchase Agreement on July 20, 2011, the
Third Amendment to Purchase Agreement on August 12, 2011 and the Fourth
Amendment to Purchase Agreement on August 31, 2011 (as the same is amended by
this Agreement and may be further amended and/or restated from time to time, the
“Purchase Agreement”), pursuant to which the PA Parties agreed to, among other
things, certain non-competition provisions (the “PA Restrictions”) that restrict
the activities of the PA Parties and their Affiliates (as defined in the
Purchase Agreement);

WHEREAS, the SA Parties are parties to that certain Fifth Amended and Restated
Shareholders Agreement dated as of April 19, 2011 (as the same is amended by
this Agreement and may be further amended and/or restated from time to time, the
“Shareholders Agreement”), pursuant to which the SA Parties agreed to, among
other things, certain non-competition provisions (the “SA Restrictions”) that
restrict the activities of the SA Parties and their Affiliates (as defined in
the Shareholders Agreement);

WHEREAS, the PA Parties and the SA Parties desire, on the terms and subject to
the conditions hereof, to amend certain provisions of the Purchase Agreement and
the Shareholders Agreement, including to eliminate the PA Restrictions and the
SA Restrictions, respectively; and

WHEREAS, (a) Brightpoint Shareholder desires to effect the resignation of the
Brightpoint Director from the board of directors of the Company and
(b) Brightpoint Shareholder desires to waive certain of its rights under the
Shareholders Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, and intending to be mutually
bound, the Parties mutually agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein are used as defined in
this Section 1 or elsewhere in this Agreement, and if not defined in this
Agreement, then as defined in the Shareholders Agreement.

“Additional Shareholders” shall have the meaning attributed to it in the
Shareholders Agreement, excluding Lunimar, S.A.

“Brightpoint Director” means J. Mark Howell.

“BP Signing” means the execution and delivery by Brightpoint and one or more
other Persons of a definitive agreement (an “Acquisition Agreement”) pursuant to
which any Person or Persons acting together as a group, as that term is used for
purposes of Section 13(d) of the Securities Act of 1934, as amended, would
acquire a majority of the outstanding common stock of Brightpoint upon
consummation of the transaction contemplated by the Acquisition Agreement.

“BP Signing Date” means the date on which the Acquisition Agreement is executed
and delivered by the parties thereto.

“Controls” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, by virtue of being a Director
or officer of such Person, or otherwise.

“Intcomex Common Stock” means the voting common stock, $0.01 par value per
share, of the Company.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, firm,
joint venture, estate, association, joint-stock company, trust, organization
(unincorporated or otherwise), labor union, governmental or regulatory body or
other entity.

“Shalom Directors” means Anthony Shalom and Michael Shalom.

Section 2. Amendment. Subject to Section 3, upon the terms and subject to the
conditions set forth in this Agreement:

 

  (a) pursuant to Section 12.5 of the Purchase Agreement, the PA Parties agree
to:

 

  (i) delete the entirety of the text in Section 9.5 of the Purchase Agreement
(Non-Competition; Non-Solicitation) and replace such text with “[Intentionally
omitted.]”;

 

2



--------------------------------------------------------------------------------

  (ii) delete the definition of “Restricted Period” in Section 1.1 of the
Purchase Agreement;

 

  (iii) delete the definition of “participate in” in Section 1.1 of the Purchase
Agreement; and

 

  (iv) delete the entirety of the text in Section 9.18 of the Purchase Agreement
(Use of Brightpoint Names and Logos) and replace such text with “[Intentionally
Omitted.]”;

 

  (b) pursuant to Section 7.13 of the Shareholders Agreement, the SA Parties
hereby agree to:

 

  (i) delete the entirety of the text in Section 4.2(e) of the Shareholders
Agreement and replace such text with “[Intentionally omitted.]”;

 

  (ii) delete the entirety of the text in Section 4.2(f) of the Shareholders
Agreement and replace such text with “[Intentionally omitted.]”;

 

  (iii) delete the entirety of the text in Section 4.2(c) of the Shareholders
Agreement and replace such text with the following:

“From the date hereof until the third anniversary of the date on which a
Non-CVC/BP Shareholder ceases to Control Equity Securities, each such Non-CVC/BP
Shareholder shall not, and shall cause its Affiliates not to, directly or
indirectly, own, manage, operate, control or participate in the ownership,
management, operation or control of any Person that competes with the Company
Business anywhere in the Territory or in any other country in Latin America or
the Caribbean (including Puerto Rico); provided that this Section 4.2(c) shall
not prohibit a Non-CVC/BP Shareholder or any of its Affiliates from holding
ownership interests in the Company or an ownership interest as a passive
investor in a publicly-traded company in which such ownership interests,
together with the securities in such company held by its Affiliates: (i) have a
market value not exceeding U.S.$200,000; and (ii) represent less than 5% of the
aggregate voting power of all of such publicly traded company’s ownership
interests; provided, further, that such ownership interest limitations in this
Section 4.2(c) may be waived by obtaining the written consent of the CVC
Shareholder.”;

 

  (iv) delete the definition of “Mutual Non-Competition Period” in Section 1.1
of the Shareholders Agreement;

 

  (v) delete the phrase “4.2(e)” in the definition of “Restrictive Covenants” in
Section 1.1 of the Shareholders Agreement and replace it with the phrase
“4.2(g)”; and

 

3



--------------------------------------------------------------------------------

  (vi) delete the references to Sections 4.2(e) and 4.2(f) in Section 4.2(g) of
the Shareholders Agreement;

 

  (c) notwithstanding any other termination provisions contained therein,
Brightpoint and the Company agree to terminate the License Agreement dated
April 19, 2011 between them as the same may have been amended from time to time
(the “License Agreement”); provided, however, that the Company retains the right
to use the Brightpoint Names and Logos as set forth in the License Agreement in
accordance with its terms for not more than ninety (90) days following the BP
Signing Date, provided, further, however, that nothing contained herein shall
waive or cancel the Company’s obligations to change certain names under
Section 9.18(b) of the Purchase Agreement to the extent such names have not been
changed prior to the date hereof.

 

  (d) in connection with the foregoing amendments to the Shareholders Agreement
and the Purchase Agreement, Brightpoint Shareholder shall

 

  (i) pay to the Company within three (3) business days after the BP Signing
Date the sum of five million dollars and no cents ($5,000,000.00) in cash or by
wire transfer of immediately available funds (in accordance with written
instructions that the Company shall have provided to Brightpoint Shareholder no
later than one (1) business day after the BP Signing Date); and

 

  (ii) cause the Brightpoint Director to resign, effective as of the BP Signing
Date, as director of the Company.

Section 3. Effective Time. The Parties hereby agree that the actions to be
effected pursuant to their covenants and agreements in Section 2 shall be
effected only on the BP Signing Date (except as otherwise specified in
Section 2(d)(i)); provided, however, that each action in Section 2 shall be
deemed to have occurred and to take effect on the BP Signing Date immediately
prior to the BP Signing.

Section 4. Waiver and Consent. Each of the SA Parties hereby irrevocably
(a) acknowledges and consents to the transactions contemplated hereby and
(b) consents and agrees to waive forever, pursuant to Section 7.13 of the
Shareholders Agreement, any and all rights it may have pursuant to Article V and
Section 7.3 of the Shareholders Agreement in respect of the transactions
contemplated hereby. Pursuant to Section 3.1(b) of the Shareholders Agreement,
each of the Brightpoint Director and each of the Shalom Directors hereby
consents to and approves the transactions contemplated hereby. Without limiting
the generality of the foregoing, each of the SA Parties hereby agrees that from
and after the BP Signing Date, Article V shall not apply to any indirect
transfer of the Brightpoint Shareholder’s shares of Intcomex Common Stock,
including without limitation through the transfer, sale, exchange, assignment,
pledge, gift, hypothecation or other disposition of Stock (as defined in the
Shareholders Agreement) in any direct or indirect parent of the Brightpoint
Shareholder (or any successor thereto), including without limitation Brightpoint
(or any successor thereto), including, without limitation, the transactions
contemplated by the Acquisition Agreement.

 

4



--------------------------------------------------------------------------------

Section 5. Gross-up. If any of the PA Parties or SA Parties, other than
Brightpoint, Brightpoint Shareholder and Brightpoint International (for purposes
of this Section 5 only, each a “Shareholder”) shall, pursuant to applicable law,
be required, or incur any obligation, to recognize taxable income for either
U.S. federal, state or local tax purposes or pay any taxes in respect of the
transactions contemplated by Sections 2(a), 2(b) and 2(d)(i), Brightpoint
Shareholder shall pay (or cause to be paid) to such Shareholder an amount
sufficient to place such Shareholder in the same after-tax position (after
taking into account any inclusions in taxable income of amounts paid pursuant to
this Section 5) as if there had been no such requirement or obligation to
recognize taxable income or pay tax; provided, however, that under no
circumstances shall Brightpoint Shareholder be obligated pursuant to this
Section 5 to pay more than five hundred thousand dollars and no cents
($500,000.00) in the aggregate and provided further, that for purposes of
calculating the amounts required to be paid under this Section 5, a Shareholder
shall be deemed to pay a combined federal, state and local income tax rate of
40%.

Section 6. Waiver by Brightpoint Shareholder, ETC. Pursuant to Section 7.13 of
the Shareholders Agreement, from and after the BP Signing Date, Brightpoint
Shareholder irrevocably consents and agrees to waive forever, on behalf of
itself and each of its Affiliates, successors and permitted assigns, any and all
rights it has under Articles III, IV or V of the Shareholders Agreement.
Notwithstanding anything else in this Agreement to the contrary, for so long as
Brightpoint Shareholder remains a shareholder of the Company, in the event that
the Company ceases to file periodic reports on forms 10-K and 10-Q under the
Securities Exchange Act of 1934 the Company shall provide Brightpoint, by no
later than the date on which the relevant filing would have been due, with the
audited or reviewed financial statements that would have been required to be
included in such filing had it been made.

Section 7. Certain Representations. The Company represents and warrants to
Brightpoint, the Brightpoint Shareholder and Brightpoint International that
(a) this Agreement and the transactions contemplated hereby have not given, and
will not give, rise to a default or breach under (i) the Indenture (as defined
in the Shareholders Agreement), (ii) any bonds issued under, or any other
document or agreement entered into pursuant to, the Indenture or (iii) any other
financing of the Company or its Subsidiaries (as defined in the Shareholders
Agreement); and (b) the execution and delivery by the Company of this Agreement,
the performance by the Company of its obligations hereunder, and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by all necessary corporate action on the part of the Company, and the
Company has all necessary corporate power and corporate authority with respect
thereto.

Section 8. Miscellaneous.

 

  (a) No Waiver. Except as set forth in Sections 2, 4 and 6 nothing contained
herein shall constitute a waiver or modification of any other covenant, term or
provision of the Shareholders Agreement or the Purchase Agreement, each of which
shall remain in full force and effect in accordance with their terms.

 

5



--------------------------------------------------------------------------------

  (b) Confidentiality; Non-Disclosure. Each Party agrees to treat this
Agreement, the subject matter and terms hereof and the transactions contemplated
hereby as confidential information, and shall protect and safeguard the
confidentiality of such confidential information with at least the same degree
of care as it would protect its own confidential information, but in no event
with less than a commercially reasonable degree of care. Each Party agrees to
consult with the other Parties before issuing any press release or making any
other public statement with respect to this Agreement or the transactions
contemplated hereby and, except for any press releases and public statements the
making of which may be required by applicable law, or any applicable stock
exchange or NASDAQ rule or any listing agreement, no Party will issue any such
press release nor make any such public statement unless the content of such
press release or public statement shall have been previously reviewed and
approved by Brightpoint or Brightpoint Shareholder.

 

  (c) Governing Law; Dispute Resolution. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES AND RENOUNCES THE JURISDICTION OF ANY MEXICAN
COURT AND AGREES THAT IT SHALL BRING ANY ACTION OR PROCEEDING IN RESPECT OF ANY
CLAIM ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTAINED
IN OR CONTEMPLATED BY THIS AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR
IN EQUITY, EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW
YORK (THE “CHOSEN COURTS”). EACH PARTY (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE CHOSEN COURTS, (II) WAIVES ANY OBJECTION, TO THE FULLEST
EXTENT PERMITTED BY LAW, TO LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE
CHOSEN COURTS, (III) WAIVES ANY OBJECTION, TO THE FULLEST EXTENT PERMITTED BY
LAW, THAT THE CHOSEN COURTS ARE AN INCONVENIENT FORUM OR DO NOT HAVE
JURISDICTION OVER ANY PARTY HERETO, (IV) AGREES THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED
IN SECTIONS 7.3 (NOTICES) AND 7.7 (SERVICE OF PROCESS) OF THE SHAREHOLDERS
AGREEMENT (IN THE CASE OF THE SA PARTIES), SECTION 12.3 (NOTICES) OF THE
PURCHASE AGREEMENT (IN THE CASE OF THE PA PARTIES) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
(V) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

 

6



--------------------------------------------------------------------------------

  (d) Entire Agreement. This Agreement contains the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

  (e) Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by
each of the Parties which executes this Agreement.

 

  (f) Notices. All notices or other communications hereunder shall be given in
the manner set forth in Section 7.3 of the Shareholders Agreement (in the case
of the SA Parties) or Section 12.3 of the Purchase Agreement (in the case of the
PA Parties), as the case may be.

 

  (g) Assignment. Other than as expressly permitted or required by this
Agreement, no Party may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other Parties;
provided, however, that notwithstanding the foregoing, any of Brightpoint,
Brightpoint Shareholder or Brightpoint International may transfer and assign its
rights and obligations hereunder at any time, without consent, to any Person
that directly or indirectly Controls Brightpoint. Any assignment or transfer in
violation of this Section 8(g) shall be null and void ab initio.

 

  (h) Severability. Should any term or provision of this Agreement be held to
any extent unenforceable, invalid or prohibited under law, then such provision
shall be deemed restated to reflect the original intention of the Parties as
nearly as possible in accordance with applicable law and the remainder of this
Agreement.

 

  (i) Construction; Interpretation. This Agreement has been negotiated by the
Parties and their respective counsel in good faith and will be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against any Party. When from the context it appears appropriate,
each term stated either in the singular or the plural shall include the singular
and the plural and pronouns stated in the masculine, the feminine or the neuter
shall include the masculine, the feminine and the neuter. Agreement and Section
headings are for reference only and shall not affect the interpretation of this
Agreement.

 

  (j) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument and may be delivered in original
or pdf form.

 

  (k) Further Assurances. Each of the Parties agrees to take such action,
without incurring additional expense, as another Party shall reasonably request
in order to perfect such requesting Party’s rights hereunder.

[signatures on following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

BRIGHTPOINT     THE COMPANY BRIGHTPOINT, INC.     INTCOMEX, INC. By:  

/s/ Craig M. Carpenter

    By:  

/s/ Michael Shalom

  Name: Craig M. Carpenter       Name: Michael Shalom   Title: EVP, GC &
Secretary       Title: CEO

 

BRIGHTPOINT SHAREHOLDER     INTCOMEX COLOMBIA BRIGHTPOINT LATIN AMERICA, INC.  
  INTCOMEX COLOMBIA LTDA. By:  

/s/ Craig M. Carpenter

    By:   IXLA HOLDINGS, LTD. its Majority   Name: Craig M. Carpenter      
Shareholder   Title: EVP & Secretary             By:  

/s/ Michael Shalom

        Name:         Title:

 

BRIGHTPOINT INTERNATIONAL     BRIGHTPOINT INTERNATIONAL LTD.         INTCOMEX
GUATEMALA     INTCOMEX DE GUATEMALA, S.A. By:  

/s/ Craig M. Carpenter

        Name: Craig M. Carpenter         Title: EVP & Secretary     By:   IXLA
HOLDINGS, LTD. its Majority         Shareholder       By:  

/s/ Michael Shalom

        Name:         Title:

[Signature Pages to Release Agreement]



--------------------------------------------------------------------------------

CVC SHAREHOLDER

 

CVCI INTCOMEX INVESTMENT LP

    SHALOM SHAREHOLDERS      

/s/ Anthony Shalom

      Anthony Shalom       By:    

/s/ Michael Robinson

   

/s/ Michael Shalom

  Name: Michael Robinson     Michael Shalom   Title: Alternate Director        
        ADDITIONAL SHAREHOLDERS    

/s/ Isaac Shalom

      Isaac Shalom Benjamin Mizarachi*       Naftali Mizarachi*     Shalom
Holdings 1, LLLP         By:   Shalom Holdings 1, LLC Javier Martinez*      
General Partner Boris Vasquez*         By:  

/s/ Michael Shalom

GONVAS ENTERPRISE, S.A.*          

Michael Shalom

Sole Member and Manager

MARDEL HOLDINGS LIMITED*     Shalom Holdings 3, LLLP EMIBASHER SOCIEDAD ANOMINA*
      By:   Shalom Holdings 3, LLC

 

ALBION CAPITAL CORP.*

      General Partner BOURNE TRADING INC.*         By:  

/s/ Michael Shalom

KHYBER INVESTMENT LIMITED*          

Michael Shalom

Manager

TECNO MUNDIAL, S.A.*         By:  

/s/ Anthony Shalom

           

Anthony Shalom

Sole Member

 

  *By:  

/s/ Michael Shalom

       

    Michael Shalom, as representative

    of the Additional Shareholders

[Signature Pages to Release Agreement]



--------------------------------------------------------------------------------

BRIGHTPOINT DIRECTOR     SHALOM DIRECTORS /s/ J. Mark Howell     /s/ Anthony
Shalom Name: J. Mark Howell     Name: Anthony Shalom       /s/ Michael Shalom  
  Name: Michael Shalom

[Signature Pages to Release Agreement]